*494The opinion of the court was delivered by
Burch, J.:
The appellants have filed a petition for a rehearing upon the ground that the decision rendered is contrary to the evidence and to the law as previously declared. ■ The court remains of its former opinion, and the petition is denied.
W. H. Mitchell, a defendant in the action against whom judgment was rendered, files a separate petition for a rehearing in which he claims that there are special reasons, applicable in his case, for a reversal. As no notice of appeal was ever served in behalf of this defendant, so far as the records of this court show, there is nothing before us upon which an examination could be made upon the merits of his contention. Therefore, this petition is also overruled.